DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Status of the Claims
Amendment filed 3 May 2022 is acknowledged.  Claim 1 has been amended.  Claims 1 and 4 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Application Publication 2010/0012915, hereinafter Yoon ‘915) of record in view of Sandoval (US Patent Application Publication 2007/0034849, hereinafter Sandoval ‘849) of record and Takaki (US Patent 9,613,689, hereinafter Takaki ‘689).
With respect to claim 1, Yoon ‘915 teaches (FIGs. 2A-2F) a method for manufacturing a phase-change resistive memory substantially as claimed, including
an upper electrode (140) ([0075]);
a lower electrode (110) ([0064]);
an active layer (200) made of an active material ([0071]);
the memory switching from a high resistivity state to a low resistivity state by applying a voltage between the upper electrode (140) and the lower electrode (110) ([0089]), the material of the active layer (200) being a ternary composed of germanium Ge, tellurium Te and antimony Sb ([0071]), the method comprising the steps performed in the following order:
a step of conformably depositing a conducting material layer of the lower electrode (110) onto a substrate (100) ([0064]);
a step of sputtering using two sputtering targets to form the active layer (200), a target composed of the element of the chemical formula Ge2Sb2Te5 and a target composed of antimony Sb ([0073]); and
a step of conformably depositing a conducting material layer of the upper electrode (140) ([0075]).
Thus, Yoon ‘915 is shown to teach all the features of the claim with the exception of the ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb, the material of the active layer being in a polycrystalline phase in a high resistivity state.
However, Sandoval ‘849 teaches ternaries such as Ge11.1Sb61.1Te27.8 and Ge8.9Sb64.4Te26.7 as suitable materials for use as a phase change material ([0065]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
The claimed ternary of 10% Ge, 63% Sb, and 27% Te is met by the 11.1% Ge, 61.1% Sb, and 27.8% Te ternary disclosed in Sandoval ‘849 because: (1) 11.1% Ge, 61.1% Sb, and 27.8% Te represents the atomic percentages averaged across the thickness of the layer of GST; (2) there is a +/- 1 at.% error tolerance that must be considered for the prior art 11.1% Ge, 61.1% Sb, and 27.8% Te compound; (3) Applicant’s claimed compound cannot be exactly 10% Ge, exactly 63% Sb, and exactly 27% Te, but instead would be some average of the measurements over the entire thickness of the layer (in other words, the layer yields wildly different measurements for Ge, Sb, and Te at any given point alone); and (4) in addition to being an averaged measurement over the entire thickness of the layer, the claimed 10% Ge, 63% Sb, and 27% Te would be bounded by an error tolerance of +/- 1 at.%.  The 11.1% Ge, 61.1% Sb, and 27.8% Te compound of Sandoval ‘849 would be no different than Applicant’s claimed 10% Ge, 63% Sb, and 27% Te compound when measured according to state of the art TEM.
Furthermore, the claimed 10% Ge, 63% Sb, and 27% Te compound would have been unpatentably obvious over the prior art 11.1% Ge, 61.1% Sb, and 27.8% Te compound because the values between said compound are so close that prima facie one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05(I) (quoting Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)).
Likewise, the claimed ternary of 10% Ge, 63% Sb, and 27% Te is met by the 8.9% Ge, 64.4% Sb, and 26.7% Te ternary disclosed in Sandoval ‘849 because: (1) 8.9% Ge, 64.4% Sb, and 26.7% Te represents the atomic percentages averaged across the thickness of the layer of GST; (2) there is a +/- 1 at.% error tolerance that must be considered for the prior art 8.9% Ge, 64.4% Sb, and 26.7% Te compound; (3) Applicant’s claimed compound cannot be exactly 10% Ge, exactly 63% Sb, and exactly 27% Te, but instead the percentages represent the average of the measurements over the entire thickness of the layer (in other words, the layer yields wildly different measurements for Ge, Sb, and Te at any given point alone); and (4) in addition to being an averaged measurement over the entire thickness of the layer, the claimed 10% Ge, 63% Sb, and 27% Te would be bounded by an error tolerance of +/- 1 at.%.  The 8.9% Ge, 64.4% Sb, and 26.7% Te compound of Sandoval ‘849 would be no different than Applicant’s claimed 10% Ge, 63% Sb, and 27% Te compound when measured according to state of the art TEM.
Furthermore, the claimed 10% Ge, 63% Sb, and 27% Te compound would have been unpatentably obvious over the prior art 8.9% Ge, 64.4% Sb, and 26.7% Te compound because the values between said compounds are so close that prima facie one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05(I) (quoting Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)).
Further, it would have been obvious to one of ordinary skill in the art to optimize the relative concentration of germanium Ge, antimony Sb, and tellurium Te and arrive at the claimed limitation because the relative concentration of germanium Ge, antimony Sb, and tellurium Te are result effective variables.  Varying the relative concentration of germanium Ge, antimony Sb, and tellurium Te affects the resistivity and the required pulse width of the phase change memory.  Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  See MPEP 2144.05.
Further, Takaki ‘689 teaches a GST chalcogenide that switches between a high resistance, smaller grain polycrystalline state and a low resistance, larger grain polycrystalline state for utility as a selector element (120) (col. 8, ln. 16-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the ternary of Yoon ‘915 including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb as taught by Sandoval ‘849 as a suitable material for use as a phase change material and as a matter of routine optimization to affect the resistivity of the phase change material and the pulse width required to switch said phase change material; and to have formed the material of the active layer of Yoon ‘915 being in a polycrystalline phase in a high resistivity state as taught by Takaki ‘689 for having utility as a selector element.
Further, the specification contains no disclosure of either the critical nature of the specific claimed elemental composition or any unexpected results arising therefrom.  Page 3, line 24 – page 4, line 4 of Applicant’s specification describes the criticality of the first aspect of the invention; namely, the ternary including between 60 and 66% of antimony Sb.  However, no criticality is supplied for the ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon ‘915, Sandoval ‘849, and Takaki ‘689 as applied to claim 1 above, and further in view of Chen et al. (US Patent Application Publication 2008/0042167, hereinafter Chen ‘167) of record.
With respect to claim 4, Yoon ‘915, Sandoval ‘849, and Takaki ‘689 teach the method as described in claim 1 above with the exception of the additional limitation wherein the active layer is doped.
However, Chen ‘167 teaches doping a phase change material to affect the resistivity and the transition temperature of said phase change material ([0006, 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the active layer of Yoon ‘915, Sandoval ‘849, and Takaki ‘689 doped as taught by Chen ‘167 to affect the resistivity and the transition temperature of said active layer.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takemura et al. (US Patent Application Publication 2008/0144347) teaches selecting intermediate values within a polycrystalline phase of a phase change material to serve as high and low resistance states ([0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826